 THEO HAMM BREWING COMPANY397APPENDIX BNOTICE TO ALL EMPLOYEESOF MAN-RAYSPECIAL DELIVERY SERVICE, INC.AND AMERICAN PHOTOCOPY EQIPMENTCOMPANYPursuant to the RecommendedOrder of a TrialExaminer of the National LaborRelations Board and to effectuate the policies of the NationalLaborRelations Act,as amended,we hereby notify you thatWE WILL NOT induce or encourage any individual employed by Man-RaySpecial Delivery Service, Inc., or by any other person engaged in commerce orin an industry affecting commerce,to engage in a strike or a refusal in thecourse of his employment to perform any services,and WE WILLNOT threaten,coerce, or restrain the aforenamed employer or any other person engaged incommerce or in an industry affecting commerce,where,in either case, anobject is to force or require Man-Ray Special Delivery Service,Inc., to ceasedoing business with AmericanPhotocopyEquipmentCompany.JOINT BOARD, FUR, LEATHER&MACHINE WORKERS UNIONS,AMALGAMATED MEAT CUTTERS & BUTCHER WORKMEN OFNORTH AMERICA,AFL-CIO,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 745 FifthAvenue, New York, New York, Telephone No. Plaza 1-5500, if they have any ques-tionconcerning this notice or compliance with its provisions.Theo Hamm Brewing CompanyandFloyd SmithLocal 111,International Union of United Brewery,Flour, Cereal,Soft Drink and Distillery Workers of America, AFL-CIOandFloyd Smith.Cases Nos. 23-CA-16415 and 23-CI3-187.March 3,1965DECISION AND ORDEROn July 7, 1964, Trial Examiner Fannie M. Boyls issued herDecision in the above-entitled proceeding, finding that RespondentCompany had not engaged in certain unfair labor practices andthat Respondent Union had engaged in certain unfair labor practicesand recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in her attached Decision.Thereafter, the General Counsel filed exceptions to the Decisionwith a supporting brief, and Respondent filed a brief in supportof the Decision.Pursuant to the provisions of Section 3 (b) of the National LaborRelationsAct, as amended, the National Labor Relations Boardhas delegated its powers in connection with these cases to a three-member panel [Members Fanning, Brown, and Jenkins].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.151 NLRB No. 42. 398DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe rulings are hereby affirmed.The Board has considered theDecision, the exceptions and briefs, and the entire record in thesecases, and hereby adopts the Trial Examiner's findings, conclusions,and recommendations.ORDERPursuant to Section 10(c) of the National Labor Relations Act,as amended, the National Labor Relations Board hereby adoptsas its Order the Recommended Order of the Trial Examiner andorders that Respondent Local 111, International Union of UnitedBrewery, Flour, Cereal, Soft Drink and DistilleryWorkers ofAmerica, AFL-CIO, its officers, agents, and representatives, shalltake the action set forth in the Trial Examiner's RecommendedOrder.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon separate charges filed on June 18, 1963, by Floyd Smith, an individual,againstRespondent Theo Hamm Brewing Company, herein called Hamm, andRespondent Local 111, International Union of United Brewery, Flour, Cereal, SoftDrink and Distillery Workers of America, AFL-CIO, herein called the Union, aconsolidated complaint was issued on December 13, 1963.The complaint, asamended, alleged that Respondent Hamm had violated Section 8(a) (1) and (3) oftheNational Labor Relations Act, as amended, and that Respondent Union hadviolated Section 8(b)(1)(A), (2), and (3) of the Act by various acts and conducthereinafter described.Each Respondent filed an answer denying that it had engagedin the unfair labor practices allegedA hearing was held before Trial ExaminerFannie M. Boyls on February 5 and 6, 1964, at Houston, Texas. The parties waivedoral argument at the conclusion of the hearing but thereafter filed briefs.Also sub-sequent to the hearing, the International of Respondent Union requested and wasgranted permission to file an amicus brief.All briefs have been carefully considered.Upon the entire record in this case, and from my observation of the witnesses, Imake the following:FINDINGS OF FACTI.THE BUSINESS OF RESPONDENT EMPLOYERRespondent Hamm is a corporation duly organized and existing under the lawsof the State of Minnesota,and has its central office and place of business in St. Paul,Minnesota.Itoperates breweries in St. Paul, Minnesota,San Francisco and LosAngeles, California,and Houston,Texas.Since acquiring its Houston brewery onMay 1,1963, Hamm has been shipping and selling products at a rate in excess of$50,000 a year from its Houston brewerydirectly topoints outside the State of Texas.Respondents concede, and I find, that Hamm's operations affect commerce withinthe meaning of Section 2(6) and(7) of the Act.II.THE RESPONDENT LABOR ORGANIZATIONRespondents concede, and I find, that Respondent Union is a labor organizationwithin the meaning of Section 2(5) of the Act.III.THE ALLGED UNFAIR LABOR PRACTICESA. The issuesThe unfair labor practice charges in this case involve issues arising from allegedracial segregation of facilities, jobs, and union representation at a plant formerlyoperated by Gulf Brewing Company and now operated by Respondent Hamm, andfrom alleged discrimination against Floyd Smith, a Negro, because he protestedagainst racially discriminatory conditions of employment and refused to join thesegregated union. It is alleged that only Negroes were employed in certain depart-ments and only white persons in others; that Negroes performed the lower paid jobs THEO HAMM BREWING COMPANY399and only white employees performed the higher paid jobs, that Respondent main-tamed racially segregated water fountains and restroom facilities; that RespondentUnion maintained a separate branch of its local for Negroes and had a separatecontract with Respondent Hamm covering them; that because Smith protested againstthe racially segregated working conditions and jobs and refused to join the segre-gated Union, various threats were made against him by representatives of Respond-ent Union and Respondent Hamm; and that because of Smith's protests and refusalto join Respondent Union, he was discharged on June 14, 1963. By these acts it isalleged that Respondent Hamm violated Section 8(a)(1) and (3), and RespondentUnion violated Section 8(b)(1)(A) and (2) of the Act. The complaint alleges, inaddition, that Respondent Union violated Section 8(b)(3) of the Act by refusing toprocess grievances for Smith protesting against him based on racial considerations.It is asserted on behalf of Respondent Hamm that it did not acquire the breweryhere in issue until May 1, 1963, when it took over the assets, liabilities, and collective-bargaining contracts of a predecessor company; that pursuant to its national policyagainst racial discrimination, it proceeded with reasonable promptness to eliminateany working conditions then existing which could result in discrimination againstany employee based upon his race or color; and that among the steps it took werethe promotion of Negro employees into jobs formerly held only by white employeesand the elimination of a separate contract for the departments formerly employingonly NegroesRespondent Hamm denied that any of its facilities were segregated,that any of its representatives threatened Smith, or that his discharge on June 14,1963, was prompted by considerations other than his failure to perform his assignedduties in a satisfactory manner.Respondent Union denied that any of its representatives had ever threatened Smithor otherwise restrained him in the exercise of his statutorily protected rights, anddenied that it had caused or attempted to cause Respondent Hamm to discriminateagainst Smith. It also denied that it had ever refused to process any grievances inSmith's behalf.B. The evidentiary facts1.Employment conditions and contractual relations underRespondent Hamm's predecessorFor many years prior to Respondent Hamm's acquisition on May 1, 1963, of theHouston, Texas, brewery here involved, the plant had been owned and operated byGulf Brewing Company which had made Grand Prize beer. Gulf had had con-tractual relations with Respondent Union for more than 20 years.At first, in the1930's, it had a contract with Respondent Union covering employees of its brewing,bottling, shipping, receiving and materials, and supply departments.This contractwas called the main contract, although a few witnesses referred to it as the branch 1contract.Another branch of Respondent Union was set up for Gulf's long-hauldrivers and a separate contract covered those employees. In the 1940's, the employ-ees of Gulf's cleanup and garage employees, theretofore unorganized, expressed adesire for union representation, and Respondent Union established what was knownas branch 2 of the Respondent Union for them.Gulf and Respondent Union nego-tiated a separate contract for the branch 2 employees. It is only the employeescovered by the main and branch 2 contracts who are involved in this proceeding.Although no mention of color appears in the contracts, throughout the periodwhen Gulf operated the brewery, all employees covered by the main contract werewhite and all employees covered by the branch 2 contract were Negroes.Membersof branch 2 met separately from other members of Respondent Union except whenthere was a grievance affecting both groups and when it became necessary to nego-tiate a contractBranch 2 had separate officers, all of whom were Negroes. Eachyear when branch 2 members met to elect officers, a vote would be taken as towhether the members wished to meet with the parent local and each time a majorityvoted against such joint membership meetings.The garage, bottling, and other departments of the plant had separate dressingrooms, restrooms, and water fountains and employees customarily used the facilitiesof the department in which they were employed. In other words, although no"while" or "colored" signs appeared above or on any of these facilities, it had beencustomary for white employees to use only the facilities in the departments coveredby the main contract and for Negroes to use only the facilities provided for thecleanup and garage departments.All employees of the plant, however, drank beertogether on a nonsegregated basis at the employees' bar. 400DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll employees on any given shift of the cleanup and garage departments receivedthe same wages as all other employees in those departments.The wages paid to theemployees in the departments covered by the main contract varied according to thevarious job classifications,but all employees covered by that contract received ahigher rate of pay than the employees covered by the branch 2 contract.2.Steps taken by Respondent Union and Respondent Hamm to changepreexisting working conditions and the dual contract systemThe conditions described above are what Respondent Hamm inherited when onMay 1,1963, it acquired the assets and liabilities of Gulf Brewing Company andassumed the collective-bargaining agreements between Gulf and Respondent Union.The contracts by their terms were to be in effect until October 19, 1965.Prior to Hamm's acquisition of the brewery,Bobby Idom,theUnion's businessagent, talked to Erickson,the head of Respondent's industrial relations department,about employment opportunities for the Negro employees who had been stymied inthe cleanup and garage departments.He told Erickson that those employees hadhad no opportunity for advancement to better paying jobs in other departmentsbecause no new employees had been hired for years in those other departments.When Erickson indicated that Hamm planned to hire more employees for the bot-tling, brewing,and warehouse departments,Idom requested that Erickson first givethe old branch 2 employees an opportunity to advance to the better paying jobs beforehiring new employees.Erickson agreed to cooperate in this respect.The two menalso discussed the elimination of the branch 2 contract or the consolidation of thatcontract with the main contract.After Hamm took over the brewery,further nego-tiations between Respondent Union and Respondent Hamm took place to accom-plish these objectives.By July 12, they had reached an understanding and signedan agreement in which it was provided that branch 2 of the Union would no longerbe covered by a separate contract;that the employees covered by the branch 2 con-tract would be covered by the main contract;that all employees of the cleanup andgarage departments would have job bidding rights into vacancies which might occurin any other department;and that employees with the most seniority would be givenpreference in the job bidding without regard to race so long as the employees werequalified.Around June 1, even before this agreement was executed,Business AgentIdom told Branch 2 President Allen that branch 2 was going to be abolished and thatAllen would have to turn in its charter.Upon acquiring the plant, Hamm shut down the brewing and bottling work aftercompleting the production of the Grand Prize beer then in processing,and renovatedthe premises preparatory to manufacturing its own beer.During this period theonly new employees hired were craftsmen to do the renovating and constructionwork.Hamm had not started producing its own beer prior to June 14,when Smithwas discharged,but shortly thereafter when production started and new employeesfor that work were needed,a number of Negro employees in the cleanup and garagedepartments bid on and were transferred to jobs theretofore performed only by thewhite employees.At the time of the hearing, Negro and white employees wereworking together all over the plant and using on a nonsegregated basis whateverrestrooms and water fountains were convenient.Hamm's general manager, Charles Adams, upon being told by representatives ofthe National Association for the Advancement of Colored People, after Smith's dis-charge, that Smith was accusing Hamm of maintaining separate facilities for itswhite and Negro employees,called a meeting of the plant management and super-visory staff.He made it clear to them that it was Hamm's policy not to permit dis-crimination against employees because of race or color and asked their cooperationin enforcing that policy.3.Employment of Floyd Smith and Respondent Union'sattempts to persuade him to join the UnionFloyd Smith was employed by Gulf Brewing Company on March 28, 1963, on a90-day probationary basis to do yardwork and act as a handyman in the cleanupdepartment.He, along with other Gulf employees,became an employee of Hammon May 1. Before being employed by Gulf, Smith had worked for Hughes ToolCompany, whose plant adjoined that of Gulf, for about 12 years but he and manyothers were laid off at Hughes Tool Company for lack of work in late February orearlyMarch 1963.The union representing Hughes Tool Company employees hadbeen involved in unfair labor practice charges arising out of the maintenance ofseparate locals and separate representation for the white and Negro employees at THEO HAMM BREWING COMPANY401that plant,and theTrialExaminerwho heardthe case had found a violation ofSection 8(b)(1)(A), (2),and (3)of the Actby the unioninvolved(IndependentMetalWorkers Union, LocalNo. 1, CasesNos. 23-CB-429 and 23-RC-1758,IR-93-63,Recommended Order issuedFebruary 26, 1963).By reason of hisfamiliarity with conditions at the Hughes Tool Company where members of his raceworked under the dual contract system based upon racial considerations,Smith waskeenly sensitive to and critical of the situation which he found at the Gulf BrewingCompany plant.Within abouta week after Smith washired by Gulf andupon a number of occasionsthereafter,Branch 2 Union Steward Oscar Brady, and its president,James T. Allen,both Negroes,sought to induce Smith to join the Union.Smith at first indicatedthat he might join at the end of his probationary period but expressed disapprovalof a segregated union system and later told them that he would not join a segre-gated union.Upon one occasion when Brady was seeking to persuade Smith to join the Unionand Smith mentioned that he had a large family to support, Brady offered to payhalf of Smith's union dues if he would join. Smith,however, declined the offer.Upon other occasions after Smith had indicated to Allen that he would at leastnot join before the expiration of his 90-day probationary period,Allen told him thathe might as well join immediately because whether he joined then or later he wouldhave to pay his dues from the beginning of his employment after he had signed acheckoff authorization card.He explained to Smith that he was advising him tojoin at that time because he knew Smith had nine dependents and that it would behard on him to have all the dues deducted from one paycheck.Thereafter,atAllen's request,Union Business Agent Bobby Idom, a white man,came to the plant to talk to Smith and to two other newly hired former HughesTool Company employees about joining the Union. Smith asked whether he wouldhave to pay dues while he was a probationary employee and Idom stated that hewould.Smith then said that he understood he had 90 days in which to join. Idomreplied,"Yes, you have 90 days or you don't even have to join if you don't want to."Smith then started complaining about the segregated conditions at the plant andasked Idom what his views were on integrating the plant and promoting the Negroesto higher paying jobs than yardwork.Idom replied that he did not want to talkabout the problem; that it was not his problem;and that he was going to leave itssolution to someone who knew more about it than he did.During the precedingyear, as well as in 1963 just before Smith was hired, Idom had similarly told aNegro employee, Mitchell Fontenot,that he was not going to get into the racialintegration problem at that time, after Fontenot had inquired about the chances ofadvancement to a higher paying job in the bottling department.'4.Threats by Branch 2 President AllenAllen talked to Smith upon a number of occasions about joining the Union. Uponone of these occasions when Smith stated that he had a right to work without joining,Allen replied, "Yeah, under the Taft-Hartley, they have the right to work law inin Texas, but . . . we as a union member has got the right not to work with you."He also told Smith that if he did not join by the end of his probationary period, Allenwould call a meeting of branch 2 about the matter and that if a single member votedagainst working with Smith, Allen would report to Personnel Director Welch thatthe men refused to work with Smith. Finally, after Smith expressed displeasure atbeing pressured to join the Union, Allen announced that he would not ask Smithagain until his 90 days were up and that if Smith did not join by that time Allenwould see that his timecard was pulled.25.Threats by Union Steward Brady to deprive Smith of party workBoth Gulf and Respondent Hamm permitted a part of the brewery premises tobe used in the evenings from time to time by various organizations for beer parties.The garage and cleanup department employees were permitted to work at overtimerates at these parties.George Welch, formerly the personnel director of Gulf andof Hamm, had delegated to Union Steward Brady the responsibility for distributing'The findings in this section are based upon the undisputedand mutually corrobora-tive testimony of Allen, Brady, Smith, and Fontenot.2 The above findings are based upon the credited testimony of Allen as corroborated bythat of Smith and Mitchell Fontenot.783-133-66-vol. J51-27 402DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe party work among the employees represented by branch 2. Brady purported todivide the work equally among those employees desiring that type of work and toassign the work on a seniority basis.About May 1, upon learning that employee Johnson-who was hired the same daySmith was hired but whose name appeared below that of Smith on the seniorityroster-was assigned to party work in preference to Smith, Smith asked Brady foran explanation.Brady told him that Johnson had joined the Union and Smith hadnot, and that it had been agreed that union men would be preferred over nonunionmen.Smith then sought out branch 2 President Allen and told him he wanted toturn in a complaint against Brady for not properly performing his duties as shopsteward.Allen gave him a pamphlet on the duties of shop stewards.Allen hadalready advised Brady against withholding party work from Smith.About 3 weeks later another party was held and employee Ross, who was alsobelow Smith on the seniority list, was assigned by Brady to party work. Smithagain complained to Brady and Brady told him, "I told you before, we are notgoing to let you work any parties."On the same day Brady told Fontenot that hewas not going to give Smith any more party work-that he was going to assign thework only to employees who had joined the Union.On the following day Smith complained to Personnel Director Welch about notbeing assigned to party work.At first Welch took the position that he had beenletting the men in the department take care of the assignment themselves and didnot want to intervene but that he would look into Smith's complaint that he wasbeing denied the right to work because he did not see eye to eye with the Union. Onthe following day Welch told Smith that he had discussed the matter with Bradyand that how the assignments were made was up to Brady. Smith then stated thatthe men were joking about being able to keep him from working just because he hadnot joined the Union; that the men were "taking bread off [his] family's table bydenying [him] the right to work"; and that Welch was violating Texas law by deny-ing him the right to work because of his attitude toward the Union.Welch, there-upon, replied that maybe Smith had a point and that Welch would see what he couldfind out.Thereafter, Brady, after talking to Welch, announced to employee Fontenot thathe was going to let Smith work at parties after all, and told Smith, "You won outthis time ... but I've got something else up our sleeve for you " Brady, thereafter,threatened to deny party work to all probationary employees but later denied thathe needed them and changed his mind about adopting such a policy.After the talkwith Welch, he did assign party work to Smith and by the date of Smith's dischargeon June 14, Smith had, as Respondent Hamm's records show, received substantiallythe same amount of party work as Johnson, who was hired on the same day, andabout twice as much as Ross, who was hired a week later.36.The drinking fountain episodeSmith also had difficulty with Roy Askew, the union steward over the departmentscovered by the main contract.As already noted, for many years prior to the occur-rences covered by the complaint, the restroom and water fountain facilities at theplant had been racially segregated. In 1962, Fontenot talked to Allen and Bradyabout the matter.He told Brady that since the fountains did not have signs aboutthem designating them for the use of white or colored employees, he did not acceptthe premise that he was supposed to use certain facilities in one area when he was inanother area.Brady replied that the segregated system had been in effect for manyyears.Fontenot also told Allen that he did not think he should have to go to the rearto use restrooms and other facilities when in doing so he had to pass up two or threeothers, and expressed an intention not to do so.Allen wished him, "Good luck."Fontenot, about a year prior to the time Hamm acquired the brewery, also talkedto Personnel Director Welch about the matter and the latter told him that the Com-pany had not designated the facilities on a racial basis but had them located for theconvenience of the men who were working at the plant and that the men weres The findings regarding party work are based upon the credited testimony of Smithand Fontenot, corroborated in part by the testimony of AllenBrady denied that heever threatened to withhold party work from Smith or that he ever talked to anyoneabout Smith doing party work.He also denied that Smith ever complained to him aboutsegregated working conditions.I do not regard Brady as a frank or credible witness anddo not credit his testimony where it conflicts with that of Smith, Fontenot, or Allen.Welch was no longer employed by Hamm at the time of the hearing and attempts byRespondent Hamm to subpena him as a witness were unsuccessful. THEO HAMM BREWING COMPANY403expected to try to get along.About a week after Hamm took over the brewery,Fontenot again talked to Welch about whether any decision had been reached as towhether Negro employees were to use all the facilities and Welch replied that theCompany had no set pattern and he would have to look into the matter.Shortly before Respondent Hamm acquired the brewery, Brady told Fontenot thatthemen in the bottling shop were complaining about him and Floyd Smith usingtheir facilities, and stated that Fontenot and Smith should find somewhere else to gofor drinking and restroom facilities. Just after that, Union Steward Roy Askewcalled Fontenot over to his machine in the bottling shop and asked him whetherBrady had delivered his message.Fontenot replied that Brady had, and asked whyhe should not use the bottling shop water fountain.Askew replied, "It wasn't therace or color.That didn't have anything to do with it. Just everybody couldn'tdrink out of the same water fountain, he said, because ... if anybody drink out ofthe same water fountain, there wouldn't be any cold water, and that one was forthem, and they didn't have time to go all the way around to the other water foun-tains, because their breaks were limited."Various employees, apparently prior tothis conversation, had reported to Fontenot and Smith that Askew had sent wordthat they had better stop using that fountain or they were "going to lose [their] tailfeathers." 4About June 1, 1963, Smith was cutting grass about 150 feet from one of theentrances to the bottling shop and became thirsty.He entered the bottling shop toget a drink from a water fountain there and saw Askew hosing down the floor.Smith gave the following account of what then happened: Askew approached himand asked if Smith had not received the message that he was not supposed to drinkfrom the bottling shop fountain. Smith continued walking toward the fountain asAskew pinched the hose with one hand to cut off the flow of water and with his otherhand raised the hose as if he were about to strike Smith, while at the same time tellingSmith he wanted him to stay out of the bottling shop and that the boys who did notwork in that shop should not use the fountain there.5 Smith proceeded to get a drinkbut told Askew, "Listen fellow, for your good and mine, don't you never say nothingto me about drinking out of one of these fountains. There is no sign on this fountain.There is no bulletin on the walls by the Company saying that these fountains are forany particular race.And, as long as I'm working in this vicinity, I'm going to drinkat these fountains, whenever I see fit."Askew then said, "Now, don't get . . .excited about it. I think we can work this thing out ... but I certainly don't wantyou boys to drink out of this fountain."After a few more words with Askew, Smithreturned to his yardwork.Askew gave a somewhat different account of the incident.According to his ver-sion, there were three drinking fountains in the bottling shop and two entrances to itfrom the outside.Askew and a helper had soaped and were hosing down the flooron one side of the bottling shop when Smith came through the door on that side,tracking up the wet floor instead of using the entrance and drinking fountain on theother side of the bottling shop where the floor was dry.Askew asked Smith to stayout because they were washing the floor. Smith came in anyway. Askew told himthe floor was wet and he would track it up. Smith replied, "Don't never say thatto me again, because if you do, somebody is going to get hurt."Askew attempted toapologize or explain the reason for requesting Smith to stay out but Smith said,"Don't say nothing to me."Askew denied that be raised the hose in a threateningmanner.He testified that at one point he told Smith to get out of the way and usethe other door, and that Smith retorted, "Don't you get that water on me."Although Askew did not appear to be as frank a witness as Smith, and I am con-vinced that Smith's account more accurately reflects what was said on this occasion,I am also convinced that Askew was genuinely provoked at Smith, not only becauseSmith was ignoring previous requests that yardmen not use the bottling shop facilitiesbut also because Smith was tracking up the freshly washed floor. Smith's extreme* The findingsin the precedingthree paragraphs are based upon the credited testimonyof Fontenot, Allen, and Smith.Askew admitted telling Fontenot that employees in eachdepartment should use their own facilities but contended that he told Fontenot and Allenthat his objection was to the yard employees tracking up the floor when it was beingscrubbed.BOn direct examination Smith testified that Askew said those fountains were for whiteemployees, not for colored employees, but this testimony appears clearly to be Smith'sinterpolation for, on cross-examination,upon being specifically questioned about thislanguage, he testified that Askew told him, "you boys that don't work in there [thebottling shop]shouldrefrain from drinking [there]." 404DECISIONSOF NATIONALLABOR RELATIONS BOARDsensitivity to the racially segregated working conditions and union representationwhich he found at the brewery may have tended to blind him to other considerationswhich justifiably caused Askew to object to his use of the water fountain in questionon this particular occasion.I am not persuaded that Askew, in pinching and movingthe water hose, meant to strike or threaten to strike Smith with it although Smithmay have honestly believed that to be Askew's intention.About10 minutes after returning to his job, according to Smith's credited testi-mony, he saw Brady in the bottling shop apparentty engaging in a heated conversa-tion with Askew. Smith left his work and joined the two.He asked Brady to tellAskew never to say anything to him again about the water fountain.He reported toBrady that Askew had threatened to hit him and stated,"It's not going to be pleasantthe next time."He repeated,"Definitely,don't have him misunderstood-have himunderstood now, don't never say nothing to me about these fountains again, becausethe Company has not told me that I can't drink out of these fountains."Brady toldhim, "Smith,go on back to your job.I think I can handle the situation."As Smith started toward his job, Maintenance Superintendent Wilson Lucky cameby and asked what was going on. Smith explained,"Iwas getting this guy straighthere concerning the water fountains where they were trying to keep me from drink-ing."Lucky told him, "You haven't got time to argue about a thing like this. Ican't use a man who takes company time to argue about a thing like that." Smiththen returned to his job.That evening as Brady was leaving work,Smith intercepted him and told him thathe, Smith, was"not going to be pushed around"by Askew and wanted Brady "tomake an issue out of this"with management, stating that he did not think manage-ment would "support this type of thing."He asked Brady to see management atonce.Brady replied that General Manager Adams was out of town but that Bradywould take care of the matter.Sometime in June, apparently after the water fountain incident described above,Askew complained to Branch 2 President Allen that both Smith and Fontenot afterworking in the yard would come into the bottling shop and track it up as fast as hecould clean it.He told Allen that Smith was using the bottling shop water fountainas well as the restrooms and messing up the floor,that some of the men did not likeit, and that somebody was "going to get into trouble about it."7.The discharge of Smith on June 16 6Smith was discharged on June 14,1963, about 2 weeks before the end of his 90-dayprobationary period on the recommendation of Maintenance Superintendent WilsonLucky.The incident which precipitated the discharge was Smith's disobedience ofan express order given him by Superintendent Lucky the preceding afternoon to putaway the water hose and sprinkler before leaving working. Smith had not put theequipment away as directed but had instead requested a fellow employee,Johnson,who worked later, to do so after more of the ground had been watered. Johnsonneglected to do Smith's chore for him.When Lucky arrived at the plant on themorning of June 14 and found that the sprinkler had been operating all night, hesought out Smith and said, "Smith,didn't I give you order to put up all your equip-ment that you used in the evening before you leave?" Smith answered in the affirma-tive but explained why he had not followed orders on this occasion. Lucky replied,"Regardless of who you told to put it up, I told you to put it up before you leave ....I'm not going to put upwith anybodyworking for me that can't take orders."At quitting time that afternoon,Luckytold Smith to report to Personnel DirectorWelch's office.Welch told Smith he had bad news for him-that he was having tolet Smith go. Smith stated that he was not surprised because the attitude around theplant toward him had changed considerably.Welch assured Smith that there wasno "foul play of any kind" but that the Company merely felt that Smith was notperforming his duties properly.He explained that it had been reported to him thatSmith was spending a considerable amount of time talking to people and that "afew minutes here and a few minutes there developed into considerable time loss forthe Company."Smith asserted that he believed the real reasons for his discharge wererecent events, principally the water fountain incident.Smith told Welch about thatincident and about his difficulties with the segregated Union.Welch assured himthat those matters had nothing to do with his discharge and again asserted that dis-satisfaction with Smith's work performance was the sole reason.Welch added thathe himself had noticed during the last 2 days, when Smith was working around theoffice area, that Smith was slow and seemed to talk to too many people and that6 The findings in this section,unless otherwise indicated,are undisputed. THEOHAMM BREWING COMPANY405Welch was going along with Lucky's recommendation.Welch offered to write upSmith's dismissal slip as a layoff rather than as a discharge in order to make it easierfor Smith to obtain work elsewhere.Superintendent Lucky, whose recommendation it was that Smith should be dis-charged, testified that he recommended the discharge before the end of Smith's pro-bationary period because he was convinced that Smith was never going to produceto the extent that an employee in his position should.Lucky, for some time priorto the last week in May, had been engaged in work other than his regular duties asmaintenance superintendent and did not have much opportunity during that periodto observe closely the work of the approximately 15 maintenance employees.Hetestified, however, that about the middle of April even before returning to his regularduties, he had noticed Smith sitting or standing around and not working.On oneoccasion about that time while sitting at a desk in the office, Lucky had observedSmith working in the flowerbeds in the grove and estimated that he had worked onlyabout a half hour out of an hour and 45 minutes spent on the job. On a number ofoccasions thereafter in late April or early May, according to Lucky, he observedSmith loafing and talking instead of working.On several occasions while Smithand Fontenot, with whom Smith was teamed as a worker, were assigned to work onthe roof, Lucky would pass nearby and hear conversations, would pause long enoughto ascertain whether they were talking about their work, and then, upon discoveringthat they were merely engaging in idle conversation, would talk to them about theprogress they were making on the roof.He would find Smith leaning against thewall with his feet on the roof and Fontenot "pecking" around on the roof with aputty knife.On one occasion when Lucky had assigned Smith and Fontenot to the job of cut-ting weeds in the parking lot area and missed them, he started looking for them andupon hearing conversation behind a fence, paused to listen, and ascertained thatthey were again engaged in idle conversation.He then took Fontenot to the officefor a reprimand and told Smith to get back to work. On numerous other occasions,according to Lucky, he would miss them from the places where they were expectedto work and would waste 10 or 20 minutes looking for them. He testified that about2 weeks before Smith's discharge he told Smith that if he did not get busy, Luckywould have to release him.This was apparently in reference to the occasion,already related, on which Smith left his work to talk to Brady and Askew just afterthe water fountain incident, and Lucky ordered Smith back to his work with theadmonition, "I can't use a man who takes company time to argue about a thing likethat."According to Lucky's credited testimony, moreover, June 13 was not the first timeSmith had failed to put away company equipment before leaving his work at the endof the day.On a prior occasion Smith had left a rake and hoe leaning against a treein the grove overnight and Lucky had talked to Smith about itItwas about a week before the water fountain incident that Lucky took Fontenotto the office for a reprimand.According to Fontenot's credited testimony, Lucky toldFontenot, in Personnel Director Welch's presence, that he and Smith were doing moretalking than working on the roof, that Fontenot's work had not been showing up, andthat he was being given a warningWelch told Fontenot to watch his step and tryto get along with Lucky.Thereafter, Fontenot and Smith expressed a belief thatLucky was watching them too closely, that their jobs were in jeopardy, and that itwould be better for both of them if they broke up as a working team. A week or twobefore Smith was fired, Fontenot requested Welch to have him transferred fromworking with Smith, explaining that Lucky was "riding" both of them rather hardand complaining about their work, and that Fontenot did not believe it was his fault.He told Welch that on occasions, "Smith would get involved in some pretty lengthyconversations" and that this irritated Lucky.Welch replied that he did not believethe teamwork being put out by Smith and Fontenot was what it should be. Fontenotinsisted, however, that he felt he was doing his share of the work and that if the workwas not showing up, it was not his fault.Welch granted Fontenot's request for atransfer and assigned him to work as a night porter in the main office. Later, whenHamm started brewing its own beer, Fontenot was promoted to work in the bottlingdepartment.The recordleavesno doubt that Smith did an excessive amount of talking, mostlyabout race problems, both while he was working as well as during lunch and beerbreaks.Smith testified that he conducted what he described as "a pulse-feelingcampaign" among other Negro employees about the segregated conditions at thebrewery and suggested to them that a committee be formed to consult withmanage-mentabout considering seniority rather than race as the basis for assigning jobs, butthat his fellow employees did not want to talk about the matter and would walk away. 406DECISIONS OF NATIONAL LABOR RELATIONS BOARDHe testified that even Fontenot, who at first had gone along with him "in the attemptto force the integration dispute into the open," finally began telling Smith he shouldjoin the Union. Smith concluded, "It was pretty clear that everybody, that everyonewas out to get me."According to Branch 2 President Allen, who particularly impressed me as a frankand honest witness, Smith would start an argument with someone everywhere he wentand Allen told him he was causing trouble.He told Smith, "Smith, you have alreadycaused enough stink, and people are looking down the nose at us," meaning membersof their race.Allen graphically described the tense situation created by Smith asfollowsNobody was angry-nobody was mad, but you could see it, you could feel itin the air when he did something that men wasn't used to doing that the mensdidn't like it .... The mens just didn't holler at you-they just didn't joke withyou like they used to.You could see it in the air.At least, I could because Ihave a lot of friends out there both white and colored, and Smith come out thereand went to raising sand, well, you could tell, you just couldn't get the samefeeling-people talking to you like they did.Q. In other words, they thought he was a troublemaker?A. In one respect, because nobody couldn't talk to him.Why, I couldn't eventalk to him, and I'm his own color.On June 14, after deciding to terminate Smith's services, Welch sought out Allen,told him of the decision, and asked Allen what was the matter with Smith.Allensaid that he did not know and could get no cooperation from him in joining the Union.Welch also asked whether he would have any trouble with the Union over discharg-ing Smith.Allen replied that Welch would not unless Smith filed a grievance.Following his discharge, Smith met Brady and asked Brady what he was going to doabout his discharge.Brady replied, "Sorry, there is nothing I can do."As Smithwas leaving the plant, he met General Manager Charles Adams, introduced himself,and told Adams about the discharge and his belief that he was fired at least in partbecause he had attempted to use the facilities in the bottling shop and had criticizedthe Union and its policies.Adams who had theretofore been informed by Welchthat one of the men was not performing his work satisfactorily, told Smith that whatSmith was reporting was not in accord with what Adams had heard but promised,nevertheless, that he would investigate.Smith requested him to interview Fontenotsince Fontenot had worked with him during most of the period of his employment atthe plant.Adams asked Smith to call him on the following Monday morning.WhenSmith called, as requested, Adams told him that after investigating the matter he wasgoing along with Welch's decision because he was convinced that Smith was dis-charged for not performing his duties.Adams did in fact investigate Smith's discharge, and among those he interviewedwas Fontenot.Fontenot had been apprised of the discharge by Welch about 15 or20 minutes after it happened.Welch told Fontenot that he had let Smith go becauseSmith was not the type of worker Hamm was looking for, but that Smith appearednot to accept the reason given him for the discharge.He asked Fontenot if the latterknew what Smith meant and Fontenot replied that he did not.When Adams inter-viewed Fontenot, he told him that Smith had claimed he was fired for exercisingsome of his rights as an American citizen and had suggested that Adams talk toFontenot.He told Fontenot that it was not Hamm's policy to do the things thatSmith charged the Company with doing and that he was therefore investigating.Heasked Fontenot if he knew of any of the reasons for Smith's termination and Fontenotreplied that he did not.He told Adams that he had had trouble in working withSmith and expressed the view that Smith "didn't have any grounds" for challengingthe decision to discharge him.On June 18, Smith filed an unfair labor practice charge with the Board.He alsosought the assistance of the National Association for the Advancement of ColoredPeople, herein called the NAACP.Representatives of that organization inquired ofAdams about the reasons for Smith's discharge.Adams met with these representativeson several occasions and explained Hamm's reasons for discharging Smith, as well asHamm's policy against racial discrimination.He also invited the representatives to thebrewery and suggested that they talk to anyone they wished to interview about thematter.Some of these representatives later did come to the brewery but advisedAdams that they believed Hamm was justified in releasing Smith.The General Counsel relies heavily upon the testimony of George T. Nelson, amember of the board of directors of the Houston chapter of the NAACP, to establisha discriminatory motivation by Respondent Hamm in the discharge of Smith.Nelsontestified about what happened on June 24 at a meeting of Adams with NAACP repre- THEO HAMM BREWING COMPANY407sentatives,which was held in the office of one of the NAACP attorneys.Nelsontestified as follows with respect to the reasons given by Adams for the discharge ofSmith:Q.Will you tell me what he said?A. Mr. Adams said that he had information from the personnel manager, lbelieve his name is Mr. Welch, that Smith did not do his work good, and thatthey had witnesses to the effect that he did not do his work good, and that he hadtried to use the water that was designated for white, and that he would notjoin-No, he didn't say that.He wouldn't join the segregated Union-he said that he had that information.But he said later that Smith was a trouble maker- ... .That point, this trouble maker statement through other questions when thiscommittee asked, and he said, well, maybe I shouldn't have said that, but that'sthe information that I have.Q. Did he tell in what way Smith was a trouble maker?A.Well, nothing other than he wouldn't go along like the rest of the employees.Neither counsel for Respondent Hamm nor for Respondent Union cross-examinedNelson.?Adams, however, testified that in one of the meetings with NAACP repre-sentatives, apparently the one to which Nelson referred, after informing the grouppresent of Hamm's policy against discrimination because of race or color, he explainedthe basic reason for Smith's release, the fact that he was not performing his worksatisfactorily, and that one of the NAACP representatives then asked, "Well, yeah,but what is it that I hear to this effect- what is it that I hear about separate waterfountains.Didn't that have something to do with it "Adams replied that it didnot.He stated that he had not heard any such complaints at the plant.Adams, as awitness, tended to speak ingeneraland rather vague terms and I have no doubt thathe likewise did so at the meetings with the NAACP representatives.This, I believe,was a personality trait and not necessarily an attempt to evade or becloud the issues.Nevertheless, in view of what Smith had told him immediately after Smith's dischargeand of the fact that he interviewed a number of people at the plant in the course ofinvestigating Smith's accusations, it seems extremely unlikely that he did not learnprior to meetingwith NAACPrepresentatives about the water fountain incident andSmith's contentions as to the cause of it, as well as about Smith's refusal to join thesegregated Union. I am convinced and find that Adams did mention these mattersat the meeting about which Nelson testified, and that he did so, perhaps uninten-tionally, in a manner which led Nelson reasonably to conclude that he was includingthose factors along with Smith's unsatisfactory work performance as reasons for thedischarge.C. Analysis and conclusions1.Regarding Smith's dischargeAs just indicated, I am persuaded from what General Manager Adams told theNAACP representatives at the meeting with them described above that they couldreasonably have gained the impression that three factors entered into the decision todischarge Smith-his unsatisfactory work record, the water fountain incident, andSmith's refusal to join the segregated union.Nevertheless, I am convinced that whileAdams told them about all these matters because they were fresh in his mind fromhaving talked to Smith and others following Smith's discharge, he was only trying tomake the point that although Smith was properly discharged for unsatisfactory workperformance, he was being a troublemaker by injecting into his case these other issueswhich he onlyimaginedwere contributing reasonsAdams represented the newmanagement of the brewery and I believe that he was genuinely interested in promot-ing good race and public relations and would not knowingly have countenanced anydiscrimination based on racial considerations.But regardless of what Adams mayhave said or of what he actually meant, I am not persuaded that Smith's refusal tojoin the segregated Union had anything to do with his discharge, or that the waterfountain incident did, except insofar as it incidentally involved Smith's neglect of hiswork and a disruption of the work of others.There is no evidence in the record that any union representative sought to bringabout Smith's discharge, or that management had any reason to believe that theUnion desired his discharge. Indeed, from the fact that Welch, upon deciding to goalong with Lucky's recommendation, sought out Branch 2 President Allen to ascer-7Nelson was an elderly,dignified Negro gentleman and all parties at the hearing wereobviously treating him with deference and kindness 408DECISIONS OF NATIONAL LABOR RELATIONS BOARDtain whether the Union would cause any trouble if Smith were discharged, it is areasonable conclusion that Welch feared that the Union might oppose the discharge.Although Allen concededly had threatened to have Smith's timecard pulled or tonotify Hamm that the men would not work with Smith if by the end of his proba-tionary period he had joined the Union, Smith never served his full probationaryperiod and Allen had no occasion to try to execute his threats.Both Allen andBrady, moreover, credibly denied that they sought to have Smith discharged. Busi-ness Agent Idom also credibly testified that he had never recommended the dis-charge of any employee and had never even discussed Smith with any companyrepresentative.In these circumstances there does not appear to be any basis forconcluding that Hamm was concerned one way or the other with whether Smithjoined the Union or that, in any event, it would consider his nonmembership as abasis for discharging him.Superintendent Lucky's awareness of Smith's participation in the water fountainincident, however, may well have been one of the factors considered by Lucky inrecommending Smith's dismissal.Smith's conduct in that connection involved anabsence from work on his part, if not also a disruption of the work of others-a typeof conduct for which Lucky had already reprimanded Smith on the occasion whenFontenot was taken to the office-but it also constituted a protest against a conditionof employment and an attempt through his union representative to have his complaintremedied, a type of activity, in general, considered protected under Section 7 of theAct.Though an employee's right to complain to his union representative about work-ing conditions is a union activity protected by the Act, the exercise of this right underany and all circumstances is not necessarily protected.There must be a reasonableaccommodation between the exercise of this right and the enforcement of the employ-er's right to forbid any unnecessary disruption of work by the employee. Smith didnot purport to represent a grievance in the orderly manner provided under thecollective-bargaining agreement, but had left his work to interrupt and join in thediscussion which Brady was having with Askew; and even Brady, before Luckyarrived on the scene, had told Smith to go back to his work and let Brady handle thesituation.There is no basis for assuming that Lucky, in sending Smith back to workwith the admonition that he should not "take company time" to argue a thing likethat,was motivated by any consideration other than an intent to see that Smithperformed his work.8 I am aware of the fact, as the General Counsel points out,that Brady and Askew on that occasion were permitted to continue talking and werenot told to return to their work.They, however, were union stewards, presumablyengaged in the performance of their union functions and the collective-bargainingagreement recognized their right to engage in certain union business on companytime. (See sections 4 and 19 of the contract.)Smith's strong resentment against the segregated facilities, the segregated union,and the restrictions on job opportunities at the plant for employees of his race, whichhe frequently voiced to his fellow workers and about which he became involved inlengthy conversations, did not endear him to his fellow workers, but, on the con-trary, created a strained relationship and caused them to try to avoid his company.Itmay well be that Lucky, upon some of the occasions upon which he concededlystopped to listen while checking on the work of Smith and Fontenot, learned ofSmith's unpopular views.Nevertheless, even if he knew of those views and dis-approved of them-a surmise not supported by the record-there is no warrant forconcluding that Smith was discharged for reasons other than those assigned to himby Lucky and Welch. There is an abundance of evidence that Smith frequentlyneglected his work, did not perform the amount of work expected of him, and by hisexcessive talking interfered with the work of others. I find that Respondent Hamm, bydischarging Smith during his probationary period, under the circumstances shown bythe record, did not violate Section 8(a) (3) and (1) of the Act.I further find no basis in the record for concluding that Respondent Union causedor attempted to cause Smith's discharge in violation of Section 8(b) (2) of the Act.2.Regarding the alleged discriminatory conditions of employment basedon racial groundsThe evidentiary facts herein summarized and the record as a whole leave no roomfor doubt that for many years prior to the acquisition of the brewery by RespondentHamm, the business had been operated on a segregated basis insofar as jobs, plantfacilities, and union representation were concerned.To be sure, the branch 2 and8In view of this conclusion, I must reject the General Counsel's contention that Luckyupon this occasion violated Section 8(a) (1) of the Act by threatening to dischargeSmith for engaging in protected concerted activity. THEO HA-MM BREWING COMPANY409main contracts did not on their face recite that one was for Negroes and the otherwas for white employees or that only Negioes could be hired for those departmentscovered by branch 2 and that only white people could be hired for those covered bythemain contract but the segregated pattern in fact existed.Similarly, no signs,bulletins, or employer orders designated some water fountains and restroom facili-ties for Negroes and others for white employees but here, again, segregation of thosefacilities ona de factobasis existed prior to acquisition of the brewery by Hamm andcontinued thereafter until Hamm started production operations and, in cooperationwith the Union, opened up jobs for bidding on an integrated basis.9The National Labor Relations Act, even in the labor relations field, is no sub-stitute for equal employment opportunities legislation and there are undoubtedlyexamples of inequities based on racial grounds in the employment relationship whichcannot reasonably be said to come under the protective cloak of the Act. There are,on the other hand, undoubtedly some acts of racial discrimination which do, coinci-dentally, fall within that protective cloak because they involve such guaranteed rightsas those of employees to engage in union or other concerted activities for theirmutual aid and protection, to bargain with their employer through a representativeof their own choosing, and to be free from employer discrimination and unionrestraint or coercion because of their attempt to exercise their Section 7 rights.Eachcase must be analyzed on anadhoc basis to determine whether the racially discrimi-natory conduct coincidentally involves a violation of the Act.I have no doubt that the maintenance and application of a dual contract systembased on racial considerations wherein employees, solely because of their race orcolor, are denied the opportunity to bid for and work at higher paying jobs constitutesa violation of Section 8(a)(3) and (1) of the Act by the employer because suchdiscrimination in employment conditions inherently, at the very least, discouragesunionmembership on the part of those employees contractually discriminatedagainst.The maintenance and application of such contracts also constitute a viola-tion of Section 8(b) (2) of the Act, for the union, by its part in enforcing such con-tracts, causes the employer to violate Section 8(a)(3).l0Whether the maintenanceof and countenancing of racial segregation of water fountains and other facilitiesare violations of Section 8(a)(3) and (1) by the employer and of Section 8(b)(2)by the contracting union, is not so clear.Nor is it clear that a union refuses to bar-gain within the meaning of Section 8(b)(3) of the Act by violating its duty of fairrepresentation in making or enforcing a contract which discriminates against those itpurports to represent on the basis of their race or color.As the Supreme Courtpointed out inHumphrey v. Moore,376 U S. 335, 344, "there are differing views onwhether a violation of the duty of fair representation is an unfair labor practice." 11It does not appear necessary in this proceeding to resolve these interesting legalissues for even assuming that Respondents' conduct was unlawful in all the respectscontended by the General Counsel, I am convinced that in view of the actions takenby the parties themselves to remedy the past injustices inherent in the segregation ofjobs and the segregation of union representation, a remedial order directing theparties to cease and desist from those practices would be neither appropriate noradvisable.It is to their credit that even before the brewery was actually acquired byHamm, representatives of Respondent Union and Respondent Hamm agreed in prin-ciple to the elimination of these inequitable conditions and that thereafter theysuccessfully negotiated a solution which, while preserving the substantive provisionsof the collective-bargaining agreements which had been assumed by Hamm, resultedin the wiping out of segregated jobs, facilities, and union representationThe parties,Ibelieve, acted with reasonable promptness in accomplishing their objective afterHamm took over the operation of the brewery. It is noted, moreover, that even beforethe remedial agreement was actually signed on July 12, the parties, as soon as produc-tion operations commenced, had started putting into effect the understanding whichthey had reached by affording the Negro employees the opportunity to bid on avail-9 Counsel for the International in itsamicuebrief states that production started onJune 19 but the record shows only that it had started after Smith was discharged andbefore July 12 when the agreement abolishing branch 2 was signed.10 The Radio Officers' Union of the Commercial Telegraphers Union, AFL (A. H. BullSteamship Company) v. N.L.R.B.,347 U.S. 17, 47-48. See alsoIndependent Metal Work-ers Union, Local 1 (Hughes Tool Company),147 NLRB 1573; andLocal1367,Interna-tionalLongshoremen's Association, AFL-CIO (Galveston Maritime Association, Inc.,et al.),148 NLRB 897.11 See authorities referred to by the Supreme Court in theHumphreycase,supra.Seealso the conflicting views of Board Trial Examiners in theHughes Tool CompanyandGalveston Maritime Associationcases referred to above and the views of another TrialExaminer inTanner Motor Livery, Ltd.,148 NLRB 1402. 410DECISIONS OF NATIONAL LABOR RELATIONS BOARDable jobs previously covered only by the main contract and by transferring a numberof Negro employees to those jobs. In view of the voluntary action of the parties,Hamm's national policy against permitting discrimination based on race or color, andthe policy of the International of Respondent Union against such discrimination,12there does not appear to be any likelihood of a recurrence of the problems whicharose when the plant was being operated under segregated conditions.For the foregoing reasons, no unfair labor practice finding will be made orremedial order recommended based upon these past and already remedied practices.3.Regarding Respondent Union's alleged violation of Section 8(b)(1)(A)in failing to process Smith's grievancesIt is contended that the failure of Branch 2 President Allen and its steward, Brady,to file or process grievances based on Smith's complaints about being denied partywork, about Askew's attempt to forbid Smith and other Negroes to use the bottlingdepartment water fountain, and about Smith's discharge, constituted restraint andcoercion of Smith in the exercise of his Section 7 rights and was therefore a violationof Section 8(b)(1)(A) by the Union.A union, of course, has a duty to representall the employees in the bargaining unit and this duty includes the obligation toprocess grievances for all those employees regardless of whether they are membersor oppose the policies of the union.The Board and the courts have held that therefusal of a union to process an employee's grievance because of its desire to coercehim into following union policy is a violation of Section 8(b) (1) (A) of the Act.13The union, however, must have a wide leeway in deciding which grievance shouldand which should not be processed. It should not be subjected to unfair labor prac-tice charges because of a faulty but good-faith exercise of its judgment in selectinggrievances for processing or merely because of a lack of diligence in exercising thisfunction.I am convinced that the Union's failure to process Smith's complaints through theformal grievance procedure provided in the contract did not constitute an unfairlabor practice in this case.Smith did not file any formal grievance as prescribedunder the collective-bargaining agreement and the Union's rules. Instead, he onlymade informal complaints and the union representatives acted just as informally indealing with them. Thus, in connection with Smith's alleged complaint to Allen aboutUnion Steward Brady's failure to assign him party work, the evidence does notestablish that Smith was complaining specifically about the party work.The com-plaint appears to have been a general one about Brady's failure to perform his dutiesas shop steward and Allen responded by furnishing Smith with a pamphlet whichexplained the duties of shop stewards.Allen,moreover, did advise Brady againstwithholding party work from Smith. In any event, the discrimination against Smithin this respect ceased after Brady talked with Personnel Director Welch and Bradymade up to Smith before his discharge for the party work previously denied to him,thus making the processing of a grievance unnecessary.Again, when Smith begancomplainingtoUnion Steward Brady about Union Steward Askew's attempt toprevent him from using the bottling department water fountain, Brady told Smith toreturn to his work, as Brady thought he could handle the situation. Brady continuedto talk to Askew, presumably about the dispute.Thereafter Brady did not refuseSmith's request that he take up the water fountain incident with management, butindicated to Smith that he would do so when General Manager Adams returned totown.As already noted, the entire problem regarding segregated facilities was wipedout not long thereafter when Hamm started transferring Negro employees to thebottling department and other departments covered by the main contract.Nor can I see any basis for finding a violation of Section 8(b)(1)(A) by reasonof the Union's failure to protest Smith's discharge.The sole basis for this chargeappears to be Smith's inquiry of Brady, after the discharge, as to what Brady wasgoing to do about the discharge and Brady's reply that there was nothing he could do.12 As requested by the International in itsamicusbrief, official notice is taken of theprovision of the International's constitution that: "There shall be no discriminationagainst applicants or members because of race, creed,color, or national origin"(article III,section 4(c)).17M.Eakin&Son,135 NLRB 666, 670, enfd.sub nomas to the respondent unionCon-fectionery&Tobacco Drivers and Warehousemen'sUnion, Local805, IBTCWHA v.N.L R B.,312 F 2d 108 (C.A2) ; Peerless Tool and Engineering Co.,111 NLRB 853,857-858, enfd.sub nom. N.L R.B. v. Die and Tool Makers Lodge No. 113, InternationalAssociation of Machinists, AFL,231 F. 2d 298 (CA. 7), union petition for cert. denied352 U.S. 833.Cf.Emmadane Farms, Inc,138 NLRB 1098, 1099, 1113-1114;andMirandaFuelCompany,Inc.,140 NLRB181, enforcement denied 326 F. 2d 172(C.A. 2). THEO HAMM BREWING COMPANY411There does not appear to be any basis for assuming that Brady was acting arbitrarilyor maliciously in thus expressing his conclusion that it would be fruitless for him toprotest the discharge of this probationary employee.4.Regarding other alleged acts of restraint and coercion by Respondent UnionIdo not understand the basis for the General Counsel's assertion that UnionSteward Brady's offer to pay half of Smith's dues if he would join the Union was aviolation of Section 8(b)(1) (A) of the Act.As Brady testified, he felt sorry forSmith because of the large family which Smith had to support and merely wanted tohelp Smith. It appears clear that although Brady was acting as a union steward inseeking to persuade Smith to join the Union, his offer to pay half the dues Smith wouldhave been required to pay upon joining the Union was a mere personal act of kind-ness involving the payment of money out of Brady's own pocket. Clearly, Brady didnot thereby involve the Union in any unfair labor practice conduct.Nor do I find any violation of the Act in the statements of Branch 2 President Allenand of Business Agent Idom to Smith that whether Smith joined immediately or uponthe expiration of his probationary period, he would have to pay dues as of the begin-ning of his employment. Texas has a right-to-work law and the Union had no union-shop contract with Gulf or Hamm requiring employees to join the UnionSmith,accordingly, could not have been required to join at all or pay any dues. Idom spe-cifically informed Smith that he did not have to join the Union at any time if he didnot want to.A union has the right under the proviso to Section 8(b) (1) (A) to pre-scribe its own rules with respect to the acquisition or retention of membership, andso long as those rules, as here, are applied only to those employees who voluntarilysubject themselves to such rules by joining and retaining their membership in theunion-and, accordingly, do not affect the job rights of the employees-they may notbe said to restrain or coerce employees within the meaning of Section 8(b) (1) (A) oftheAct.American Newspaper Publishers Association v. N.L.R.B.,193 F. 2d 782,800 (C.A. 7), cert. denied 344 U.S. 812.The conduct of Brady and Allen in some other respects, however, was clearlyunlawful.Brady's threat to withhold party work from Smith because the latterrefused to join the Union and his actual denial of party work to Smith uponat leasttwo occasions for that reason resulted in a temporary loss of earnings by Smith, and,therefore, restrained and coerced him in his right to refrain from joining the Unionwithin themeaning of Section 8(b)(1)(A) of the Act.14 This conduct,in addition,restrained and coerced other employees in their right to relinquish their membershipin the Union. Brady, as a union steward of branch 2, had been delegated the rightto distribute party work, and his discrimination against Smith in the assignment ofthis work was action taken in his capacity as union steward.Likewise, plainly coercive in its nature was the threat of Branch 2 President Allenthat if Smith did not join the Union by the end of his probationary period, Allenwould call a meeting of branch 2 members and if a single member voted againstworking with Smith, Allen would report to Personnel Director Welch that the menrefused to work with Smith.Allen was thereby threatening by strike action to bringabout Smith's discharge.A like conclusion is compelled as to Allen's further threatthat he would see that Smith's timecard was pulled if he did not join by the end of hisprobationary period.These threats to Smith's job tenure manifestly tended torestrain and coerce Smith and other employees in their right not to join or retainmembership in the Union, in violation of Section 8(b)(1)(A) of the Act.N.L.R.B.v.Local 1423, United Brotherhood of Carpenters and Joiners of America, AFL(Columbus Show Case Co.),238 F. 2d 832, 837 (C.A.5); Local 794,InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America(Montgomery Ward & Co., Incorporated),121 NLRB1552,1558;J. J. Hagerty, Inc.,139 NLRB 633, 637, enfd. 321 F. 2d 130 (C.A. 2).The Union may not escape responsibility for the acts of its branch 2 president andsteward by contending, as it does, that its agents were not authorized to engage inthis conductThese acts were committed in the course of the performance of their"The General Counsel alleges that the Union's conduct was, in addition, a violationof Section 8(b) (2) of the Act and that Respondent Hamm, in permitting the Union todeny party work to Smith, violated Section 8(a)(3) and (1). The General Counsel istechnically correctNevertheless, since Personnel DirectorWelch, albeit reluctantly,apparently put a stop to Brady's discriminatory treatment of Smith soon after learningabout it, and Brady shortly thereafter made amends for this prior treatment of Smith,I do not believe any useful purpose would be served in basing any 8(b) (2) and 8(a) (3)or (1) findings upon the conduct involved. 412DECISIONS OF NATIONAL LABOR RELATIONS BOARDofficial duties and were within the apparent scope of their authorityRespondentUnion is,accordingly,responsible for them under recognized agency principles.N.L.R.B.v. International Brotherhood of Boilermakers,Iron Ship Builders,Black-smiths, Forgers and Helpers Local No.83(Combustion Engineering),321 F. 2d 807(C.A. 8).CONCLUSIONS OF LAW1.Respondent Union, by refusing to assign work to Smith on the same basis itassigned work to other employees,because Smith,unlike the others, had refused toloin the Union,and by threatening to strike or by other means cause Smith to lose hisjob if he did not join the Union by the end of his probationary period, has restrainedand coerced Smith and other employees in the exercise of their rights guaranteedunder Section 7 of the Act,in violation of Section 8(b)(1)(A)of the Act.2The aforesaid unfair labor practices affect commerce within the meaning ofSection 2(6) and(7) of the Act.3.The record does not warrant a finding that Respondent Hamm violated Section8(a) (3) and(1) of the Act or that Respondent Union violated the statute except inthe respects above found.THE REMEDYIt having been found that Respondent Union has engaged in acts of restraint andcoercion in violation of Section 8(b) (1) (A)of the Act,my Recommended Order willrequire that it cease and desist therefrom and take certain affirmative action designedto effectuate the policies of the Act,including the posting of appropriate notices.While normally the remedy for discriminatorily withholding job assignments wouldbe reimbursement for the loss of pay occasioned thereby, no reimbursement orderiswarranted in this case because Union Steward Brady had already remedied thediscrimination prior to Smith'sdischarge.Respondent Hamm's records show thatas of the date of Smith's termination,he had received slightly more party work thanemployee Johnson,and substantially more than employee Ross, the two employeespreferred over Smith during the period when Union Steward Brady was discriminatingagainst him.Upon the entire record in this case, and pursuant to Section 9(c) of the NationalLabor Relations Act, as amended,there is hereby issued the following.RECOMMENDED ORDERThe Respondent Local 111, International Union of United Brewery,Flour, Cereal,Soft Drink and Distillery Workers of America, AFL-CIO, its officers, representatives,agents, successors,and assigns, shall1.Cease and desist from:(a)Denying or threatening to deny to any employee his fair share of work basedupon that employee's lack of membership in or opposition to the policies ofRespondent Union.(b)Causing or threatening to cause Theo Hamm Brewing Company to discrimi-nate in regard to the tenure of employment of any employee because of that employ-ee's refusal to join Respondent Union.(c) In any like or related manner restraining or coercing employees in the exer-cise of their rights guaranteed under Section 7 of the Act.2.Take the following affirmative action designed to effectuate the policies of theAct(a) Post at its business office and meeting hall, copies of the attached noticemarked "Appendix."15Copies of the aforesaid notice, to be furnished by theRegional Director for Region 23, shall,after being duly signed by an authorizedrepresentative of Respondent Union, be posted by it immediately upon receiptthereof, and be maintained for a period of 60 consecutive days thereafter,in con-spicuous places, including all places where notices to members of the RespondentUnion are custemarily posted(including all such places in the Theo Hamm BrewingCompany plant).Reasonable steps shall be taken by it to insure that said noticesare not altered,defaced, or covered by any other material.151n the event that this Recommended Order be adopted by the Board,the words "aDecision and Order"shall be substituted for the woras"the Recommended Order of aTrial Examiner"in the notice.In the further event that the Board's Order be enforcedby a decree of a United States Court of Appeals,the words"a Decree of the United StatesCourt of Appeals,Enforcing an Order" shall be substituted for the words"a Decisionand Order " LOS ANGELES BLDG. & CONST. TRADES COUNCIL413(b)Mail to said Regional Director signed copies of said notice for posting byRespondent Hamm at its Houston, Texas, brewery, it being willing.(c)Notify said Regional Director, in writing, within 20 days from the receiptof this Recommended Order, what steps it has taken to comply herewith.16The complaint, insofar as it alleges violations of Section 8(b)(2) and (3) of theAct by Respondent Union, and of Section 8(a) (1) and (3) by Respondent Hamm, isherebydismissed.1e In the event that this Recommended Order be adopted by the Board, this provisionshall be modified to read: "Notify said Regional Director, in writing, within 10 daysfrom the date of this Order, what steps Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL MEMBERS OF LOCAL 111, INTERNATIONAL UNION OF UNITEDBREWERY, FLOUR, CEREAL, SOFT DRINK AND DISTILLERY WORKERS OF AMERICA,AFL-CIO, AND TO ALL EMPLOYEES OF THEO HAMM BREWING COMPANYPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby give notice that:WE WILL NOT deny or threaten to deny to any employee his fair share of workbased upon that employee's lack of membership in or opposition to the policiesof our Union.WE WILL NOT cause or threaten to cause Theo Hamm Brewing Company todiscriminate in regard to the tenure of employment of any employee because ofthat employee's refusal to join our Union.WE WILL NOT in any like or related manner restrain or coerce employees ofTheo Hamm Brewing Company in the exercise of their rights guaranteed underSection7 of the Act.LOCAL 111, INTERNATIONAL UNION OF UNITED BREWERY,FLOUR, CEREAL, SOFT DRINK AND DISTILLERY WORKERSOF AMERICA, AFL-CIO,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 6617Federal Office Building, 515 Rusk Avenue, Houston, Texas, Telephone No. CA8-0611, Extension 4271, if they have any question concerning this notice or com-pliance with its provisions.Los Angeles Building and Construction Trades Council [CouchElectric Company,Inc. and Builders of Melody Homes andApartments,Inc.]andJones and Jones,Inc., and InterstateEmployers Association,Inc.Case No. 21-CC-720.March 3,1965DECISION AND ORDERUpon charges filed by Jones and Jones, Inc., and InterstateEmployers Association, Inc., herein collectively called Jones, theGeneral Counsel for the National Labor Relations Board, by theActing Regional Director for Region 21, issued a complaint againstLos Angeles Building and Construction Trades Council, hereincalled the Respondent, alleging that the' Respondent had engagedin. and was engaging in unfair labor practices within the meaning151 NLRB No. 46.